443 F.2d 63
UNITED STATES of America, Plaintiff-Appellee,v.Frank Nicholis CEPELIS, Defendant-Appellant.
No. 71-1037.
United States Court of Appeals, Ninth Circuit.
May 18, 1971.

Martha Goldin (argued), Alan Saltzman, of Saltzman & Goldin, Hollywood, Cal., for appellant.
David P. Curnow, Asst. U.S. Atty.  (argued), David R. Nissen, Chief, Criminal Division, Robert L. Meyer, U.S. Atty., Los Angeles, Cal., for appellee.
Before CARTER and WRIGHT, Circuit Judges, and THOMPSON, District judge.1
PER CURIAM:


1
In September 1968, appellant was indicted for concealment and sale of marijuana after illegal importation, 21 U.S.C. 176a and 26 U.S.C. 4742(a).  After trial to the court and conviction, he appealed and this court in United States v. Cepelis, 426 F.2d 134 (9th Cir. 1970) remanded for further proceedings.  We asked the trial court to make clear by special findings whether it relied on the statutory presumption of illegal importation for one in possession of marijuana or upon admissions or other evidence.


2
Upon resubmission to the district court, the trial judge reviewed the transcript, announced that he relied solely on the evidence introduced at the trial in finding that the hashish was illegally imported and that the defendant knew it, and that the presumption of illegal importation and knowledge found in 21 U.S.C. 176a was in no way relied upon.  Upon this second appeal we affirm.


3
The procedure followed was affirmed in our recent case of United States v. Andrews (Sloan), 439 F.2d 155 (9th Cir. 1971).


4
The judgment is affirmed and the mandate will issue forthwith.



1
 Hon.  Bruce Thompson, United States District Court, District of Nevada, sitting by designation